Citation Nr: 0711110	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  98-01 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-operative residuals of a right shoulder 
injury.

2.  Entitlement to a disability rating in excess of 40 
percent for post-operative degenerative disc disease of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March1981 to 
September 1981.  He also has several periods of active duty 
for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, that increased the rating assigned to the 
veteran's right shoulder disability from 20 percent to 30 
percent, and that continued the 30 percent rating assigned to 
the veteran's cervical spine disability, which included a 
deduction of 10 percent for preexisting disability.  The 
veteran appealed the assigned ratings as well as the 10 
percent deduction for preexisting disability.  

By a rating dated in March 2005, the RO determined that the 
assignment of a 10 percent existed prior to service (EPTS) 
factor was no longer warranted in the evaluation of the 
veteran's cervical spine disability.  A 40 percent disability 
rating for post-operative degenerative disc disease was there 
assigned, effective from April 1996.

In June 2004, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) to obtain additional 
evidence.  The matter was returned to the Board in January 
2007 for further appellate consideration.

This appeal initially included the issue of entitlement to a 
disability evaluation in excess of 30 percent for headaches.  
The Board issued a decision in June 2004 that assigned a 50 
percent rating for the veteran's headache disability.  A RO 
decision effectuating the increased was issued in November 
2004.  As such, the issue of 



entitlement to an increased rating for service connected 
headaches is no longer the subject of appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003, the veteran testified at a hearing before 
a Veterans Law Judge who is no longer associated with the 
Board.  The law requires that the Board Member (Veterans Law 
Judge) who conducts a hearing on appeal must participate in 
any decision made on that appeal.  38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2006).  

In February 2007, the Board advised the veteran of the right 
to another hearing by another Member of the Board.  The 
veteran responded that he wished to be scheduled for a 
hearing before a Veterans Law Judge at the RO.  

Therefore, to accord the veteran due process, the case is 
remanded for the following:

Schedule the veteran for a hearing before 
a Veterans Law Judge (Travel Board) at 
the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



